Case 7:19-cv-05596-NSR-LMS Document 13-1 Filed 12/23/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee ee ee eee x
VIELKA D. BOZZONE,

Plaintiff, PROPOSED

REVISED SCHEDULING ORDER
- against -

COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

Defendant.
pe eee eee ee ee pee ne meee ene neeneneenenee xX

LISA MARGARET SMITH, United States Magistrate Judge:

Plaintiff's Motion for Judgment on the Pleadings is due to be filed on January 4, 2020. Plaintiff
has filed a letter motion seeking an extension of time within which to file her Motion for
Judgment on the Pleadings. After conferring, both parties now submit their proposed revised

scheduling order as follows:

Plaintiffs motion for judgment on the pleadings is now to be filed on or before February 3,
2020.

Defendant’s cross-motion or other reply shall be filed on or before April 3, 2020.

Plaintiff's reply, if any, shall be filed on or before April 24, 2020.

SO ORDERED

So ose NN

YYesdeu +

Dated: New yo New, York
_ Margaret Gadth

/ oes Fon - Ties

     
DENNIS KENNY LAW

288 NORTH PLANK ROAD, NEWBURGH, NY 12550 _ DENNISKENNY, Esa, SEP

PHONE: (845) 566-4400 - Fax: (845) 569-0111 - Tol FREE: (800) 610-4401 - (888) 2SSD-ss|_ JEFFREY C. LEo, Esa.

TARA L. JOHNSSON, Esa. (FO
WEB SITE: WWW. DENNISKENNYLAW.COM - E-MAIL: DENNISKENNYLAW@CS.COM ' :
@ Scott T, BLACK, Esa. ¥&CA)

EDWARD C. DELAUTER, ESQ.
KATHERINE M. Usewicz, Esa.
JOSEPHINE GOTTESMAN ESQ.

 

OF COUNSEL
EVAN M. FOULKE, Esa, NY & ND

VIA ECF

December 23, 2019

Hon. Lisa Margaret Smith

United States Magistrate Judge

The Hon. Charles L. Brieant, Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

RE: Bozzone v. Commissioner of SSA

T:19-CV-05596 (NSR) (LMS)

Dear Magistrate Judge Smith:

This office represents Plaintiff in the above-referenced Social Security appeal.

Plaintiff's motion for Judgment on the Pleadings is due to be filed on January 4, 2020. With the kind consent of
the Commissioner’s Counsel, Plaintiff respectfully requests an additional 30 days within which to file her
motion. This request is made necessary due to scheduling conflicts between now and the due date of Plaintiffs
motion. This is the first time such relief has been requested.

Pursuant to Your Honor’s Individual Rules, a proposed revised scheduling order is attached.

Thank you for your consideration of this request.

ADDITIONAL OFFICES AT:
3344 Route 9 NORTH, 187 FLoor, POUGHKEEPSIE, NY

55 MAIN STREET, GOSHEN, NY | 303 CLINTON AVENUE, KINGSTON, NY | 18 COMPUTER DRive West, Sulre 109, ALBANY, NY
THE FiRM RESERVES THE RIGHT To ASSIGN ALL MaTTERS To ANY MEMBER OR ASSOCIATE ATTORNEY
Case 7:19-cv-05596-NSR-LMS Document13 Filed 12/23/19 Page 2 of 2

Respectfully submitted,

/s/ JOSEPHINE GOTTESMAN

Cc: Prashant Tamaskar, AUSA (via ECF)
